Opinión disidente del
Juez Asociado Señor Negrón García.
I
El Art. II, Sec. 1 de nuestra Constitución, L.P.R.A., Tomo 1, prohíbe expresamente. discriminar por razón de sexo. A su amparo, toda impugnación activa la fórmula de *458estricta supervisión judicial —Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981)— y, por ende, el Estado está obligado a probar que la clasificación legislativa tiene un propósito apremiante de beneficio al interés común, que no existen alternativas menos drásticas y, además, que es necesaria. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 733 (1980).
Todos los jueces coincidimos en que el Art. 95(d) del Código Penal, 33 L.P.R.A. sec. 4032(d) (Sup. 1987) —que au-tomáticamente considera agravada la “agresión cuando se comet[e] por un varón adulto en la persona de una mu-jer”— de su faz establece una clasificación basada en el sexo. No obstante, una mayoría se. hace eco al argumento de que es razonable, pues descansa en la disparidad, supe-rioridad física y propensión psicológica de agresividad del hombre hacia la mujer.
Incluso, una vez más, se pretende insuflar validez a una norma que atenta contra valores fundamentales, mediante el uso de un análisis histórico-literario que se remonta a tiempos de España. La futilidad de esa técnica adjudica-tiva quedó demostrada con la decisión del Tribunal Supremo de Estados Unidos de 17 de mayo de 1993 en El Vocero de Puerto Rico et al. v. Comm. of Puerto Rico et al., Certification to the Supreme Court of Puerto Rico from the United States’ Supreme Court Núm. 92-949. Allí se revocó a estos integrantes hoy de la mayoría y se abrieron las puertas de la vista preliminar al público.
I — I I — I
El bien jurídico tutelado por los Arts. 94 y 95 del Código Penal, 33 L.P.R.A. secs. 4031 y 4032 (Sup. 1987) es la inte-gridad física de toda persona. La sanción es mayor cuando el peligro de sufrir daño corporal severo aumenta por la disparidad en fuerza física entre el sujeto activo y el pasivo. Tal sanción se traduce en un castigo más alto, lo *459cual es legítimo. Sin embargo, el inciso (d) del Art. 95, supra, agrava la ofensa por el sólo hecho de que el sujeto activo es hombre y el pasivo, mujer. ¿A qué visión de la mujer responde?
Aceptamos que, de ordinario, el hombre es físicamente más fuerte que la mujer. Ahora bien, asumir que siempre es más débil que el hombre es simplemente falso. No obs-tante, sin excepciones, la referida legislación clasifica y le impone sólo al hombre la carga absoluta del agravante, sin considerar que su condición física puede ser igual o inferior a la de la mujer agredida. Tan es así, que las palabras “varón adulto” jurisprudencialmente siempre han signifi-cado persona mayor de veintiún (21) años. El Pueblo v. Colón, 25 D.P.R. 629 (1917).
Si una mujer agrede a un hombre más débil, ¿será agra-vada? ¿Bajo qué disposición de ley? La realidad es que no existe un precepto legal que tipifique esos hechos. Ese va-cío legislativo equivale a sostener que socialmente, al decir mayoritario, no es “particularmente deletére[o] o reprensi-ble” (opinión mayoritaria, pág. 452) el abuso cuando la mu-jer agrede al hombre. Nos enfrentamos, pues, a un “trato desigual basado en premisas subjetivas erróneas, tradicio-nales y estereotipadas que emanan de una visión mascu-lina que —consciente o inconscientemente— tiene su razón de ser en la concepción y caracterización de la mujer como ‘sexo débil’ ”. Com. de la Mujer v. Srio. de Justicia, supra, págs. 729-730.
Ese tratamiento diferencial es injustificado.(1) ¿Por qué el legislador no puede tutelar la cuestión usando el ele-mento circunstancial de que el agresor aprovecha su ven-taja física sobre la víctima, según lo ha dispuesto expresa-mente con relación a personas robustas, que agreden ancianos o decrépitos?
*460) — I HH
A poco examinemos, la opinión mayoritaria se apuntala no sólo en la premisa de la superioridad física del hombre frente a la mujer, sino “[en que d]esde el punto de vista psicológico ... de ordinario, el hombre es más agresivo ...”. (Énfasis suprimido.) Opinión mayoritaria, pág. 454. Para la mayoría esta tendencia es “innata, atribuible a diferen-cias genéticas”. íd. Para sostener este último y cuestiona-ble aserto —crucial en su análisis— como fuentes de auto-ridad aluden curiosamente a unos estudios realizados en Estados Unidos objeto de mención en la revista Time-, de Puerto Rico sólo hacen referencia a “querellas contra me-nores de 17 años o menos”. (Énfasis suplido.) íd. La inapli-cabilidad de esos datos y su poco valor persuasivo en nues-tro medio ambiente es evidente. A nivel psicológico, ¿podemos generalizar y equiparar la agresividad del varón adulto puertorriqueño con la del norteamericano? ¿Apoyar-la a base de los menores de edad puertorriqueños?(2)
El abuso y la agresión física hacia una mujer es una infamia. Sin embargo, su clasificación basada únicamente en el sexo para conceder, sin otros fundamentos, el carácter de delito agravado constituye un trato desigual inconstitu-cional contra el hombre. Sería distinto si se hiciera en vir-tud de alegaciones tácticas fundadas en el factor ventaja y abuso físico, lo cual representaría la alternativa menos drástica.
IV
Es alarmante cómo la opinión mayoritaria, de un plu-mazo,, destierra hoy de nuestro acervo doctrinario los sóli-dos criterios de escrutinio judicial. Zachry International v. *461Tribunal Superior, 104 D.P.R. 267, 277-278 (1975). En particular, queda menospreciada la importancia del escrutinio estricto al tildársele de simple “herramienta conceptual conveniente”. Opinión mayoritaria, pág. 457. Rechazamos ese enfoque.
El descargo juicioso y ponderado que debe caracterizar toda revisión judicial —con mayor razón a nivel constitu-cional— requiere una metodología adjudicativa preestable-cida y el uso de criterios objetivos racionales; no puede des-cansar en las preferencias personales desnudas del juzgador. Distinto al parecer mayoritario, los criterios de escrutinio judicial prevalecientes no responden sólo a me-ras consideraciones pragmáticas. Representan salvaguar-das esenciales de legitimidad, intrínsecas al ejercicio del Poder Judicial en un sistema democrático. Lo contrario es darle la bienvenida a la interpretación libre e inconsistente, e invitar, como compañera permanente de la dama Justicia, la sombra de la arbitrariedad.
El resultado de esta laxitud interpretativa no se ha he-cho esperar. Al elevar a categoría de dogma la superioridad física masculina y su propensión psicológica a agredir a la mujer, la mayoría realmente ha establecido en estos casos una presunción de culpabilidad por razón de sexo.
Más fácil hubiese sido —sobre todo JUSTO— bajo esos dos (2) predicados mayoritarios, haber ordenado al Minis-terio Fiscal enmendar la denuncia contra Reinaldo Rivera Morales para imputárselos expresamente como agravantes.
No se crea conciencia pública ni se erradica un mal social con injusticias.

(1) Nos preocupa la técnica mayoritaria de usar estadísticas sobre violencia doméstica. La Ley para la Prevención de la Violencia Doméstica, Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. sec. 601 et seq.), es un ejemplo de cómo puede atenderse un problema que aqueja principalmente a la mujer utilizando un lenguaje no sexista.


(2) Análisis que pasa por alto el fenómeno reconocido en la psicología moderna que explica por qué existe una mayor agresividad en la etapa de la adolescencia y temprana adultez.